***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   DAVID SMERNOFF v. STAR TIRE AND WHEEL
                (AC 43962)
                        Alvord, Elgo and Cradle, Js.

                                  Syllabus

The plaintiffs, S and F Co., sought to recover damages from the defendant
   for breach of contract after the defendant allegedly breached its obliga-
   tion to repair S’s motor vehicle. The plaintiffs alleged that the defendant
   improperly drilled a hole in the engine block and damaged the vehicle
   and that, as a result of the defendant’s breach, the plaintiffs incurred
   expenses for, inter alia, the repair of the vehicle, rental of a replacement
   vehicle, and lost business time and profits. The court rendered judgment,
   after a trial to the court, for the plaintiffs, awarding certain damages,
   and denying the plaintiffs’ request for further claimed damages. On the
   defendant’s appeal to this court, held that the trial court did not err in
   awarding certain direct and consequential damages to the plaintiffs: the
   plaintiffs presented sufficient evidence for the trial court to fairly and
   reasonably estimate their expenses, and the court subsequently awarded
   direct and consequential damages in amounts that were consistent with
   the plaintiffs’ itemized expenses; with respect to direct damages, the
   plaintiffs presented invoices for work performed by the defendant, addi-
   tional repair costs, and the cost of a replacement engine, and, with
   respect to consequential damages, the plaintiffs presented documenta-
   tion of towing and rental expenses; accordingly, the damages award
   was not clearly erroneous, considering the evidentiary record before
   the court and affording the court the broad discretion that it is entitled
   to in calculating damages.
           Argued January 12—officially released May 11, 2021

                             Procedural History

  Action to recover damages for breach of contract,
brought to the Superior Court in the judicial district of
New Haven, where From Here to Antiquity, LLC, was
added as a plaintiff; thereafter, the matter was tried to
the court, Hon. Anthony V. Avallone, judge trial referee;
judgment for the plaintiffs, from which the defendant
appealed to this court. Affirmed.
   Andrea A. Dunn, for the appellant (defendant).
  Patrick J. Aveni, with whom was John A. Keyes, for
the appellees (plaintiffs).
                          Opinion

   PER CURIAM. This appeal arises out of a breach of
contract action by the plaintiff David Smernoff1 against
the defendant, Star Tire and Wheel d/b/a Star Tires Plus
Wheels, LLC. On appeal, the defendant claims that the
trial court erred in awarding damages to the plaintiff in
the amount of $8918.98. We disagree and, accordingly,
affirm the judgment of the trial court.
  The following facts and procedural history are rele-
vant to this appeal. In April, 2018, the plaintiff initiated
a breach of contract action against the defendant. In
his one count amended complaint (operative com-
plaint), the plaintiff alleged that, in January, 2018, the
defendant breached a contractual obligation to repair
his 2006 Dodge Sprinter by improperly drilling a hole in
the engine block and damaging the vehicle. The plaintiff
further alleged that, as a result of the defendant’s
breach, he incurred expenses for, inter alia, the repair
of his vehicle, rental of a replacement vehicle, and lost
business time and profits.2
   The case was tried before the court, Hon. Anthony
V. Avallone, judge trial referee, on August 22, 2019. On
October 1, 2019, the court rendered judgment for the
plaintiff in the amount of $8918.98.3 The damages award
included the following expenses: $580.40 for the cost
of work performed by the defendant; $895.62 for addi-
tional repair costs; $135 for towing costs; $3000 for the
cost of a replacement engine; and $4307.96 for the cost
of rental vehicles from February, 2018, through Septem-
ber, 2018.
   The court denied the plaintiff’s request for other dam-
ages. The court declined to award further damages per-
taining to rental expenses that the plaintiff incurred
after September 24, 2018. The court explained that,
although the plaintiff is entitled to compensation for
rental expenses that were incurred during a reasonable
period of time, the plaintiff failed to mitigate his dam-
ages by incurring rental expenses beyond September
24, 2018. The court also declined to award damages in
the requested amount of $6000 for replacing the engine
of the vehicle. The court explained that ‘‘[t]he plaintiff
is entitled to something toward solving the ultimate
problem to this vehicle, but [is not] . . . entitled to 100
percent.’’ The court commented on the mileage of the
vehicle and took into consideration evidence pertaining
to the plaintiff’s temporary use of the vehicle subse-
quent to the work performed by the defendant.4 Further-
more, the court declined to award damages for lost
business profits, reasoning that it ‘‘did not receive suffi-
cient evidence [from the plaintiff] to determine that [the
lost business profits were the result] of the defendant’s
negligence.’’5 This appeal followed.
  On appeal, the defendant claims that the trial court
erred in awarding damages to the plaintiff in the amount
of $8918.98. The defendant contends that the amount
of damages awarded creates ‘‘unreasonable economic
waste.’’ Specifically, the defendant maintains that ‘‘[a]
proper measure of damages . . . should not have
exceeded the difference between the value of the vehi-
cle in its current condition and its value had the repair
work been properly done.’’ The defendant argues that,
in light of a Kelley Blue Book document that it entered
into evidence suggesting that a 2006 Dodge Sprinter in
‘‘[f]air [c]ondition’’ was worth up to $4320,6 ‘‘the court
put the [plaintiff] in a far superior position than he
would have been in if the contract had been performed’’
because ‘‘the damages awarded . . . are more than
double the fair market value of the [plaintiff’s] motor
vehicle.’’ In response, the plaintiff contends that, ‘‘[h]av-
ing reviewed the evidence in its totality, the trial court’s
findings were sound and not the product of mistake.’’
The plaintiff argues that the ‘‘general damages’’ awarded
by the court ‘‘may fairly and reasonably be considered
as arising naturally from the [defendant’s] breach.’’ The
plaintiff further argues that the ‘‘consequential dam-
ages’’ awarded by the court were ‘‘reasonably foresee-
able at the time . . . the parties entered into the con-
tract . . . .’’ We agree with the plaintiff.
   ‘‘The general rule of damages in a breach of contract
action is that the award should place the injured party
in the same position as he would have been in had the
contract been performed. . . . Damages for breach of
contract are to be determined as of the time of the
occurrence of the breach.’’ (Internal quotation marks
omitted.) Gazo v. Stamford, 255 Conn. 245, 264–65, 765
A.2d 505 (2001). ‘‘The [injured party] has the burden of
proving the extent of the damages suffered. . . .
Although the [injured party] need not provide such
proof with [m]athematical exactitude . . . the [injured
party] must nevertheless provide sufficient evidence
for the trier to make a fair and reasonable estimate.
. . . Our Supreme Court has held that [t]he trial court
has broad discretion in determining damages. . . . The
determination of damages involves a question of fact
that will not be overturned unless it is clearly erroneous.
. . . In a case tried before a court, the trial judge is the
sole arbiter of the credibility of the witnesses and the
weight to be given specific testimony. . . . On appeal,
we will give the evidence the most favorable reasonable
construction in support of the verdict to which it is
entitled. . . . In other words, we are constrained to
accord substantial deference to the fact finder on the
issue of damages. . . . Under the clearly erroneous
standard, we will overturn a factual finding only if there
is no evidence in the record to support it . . . or [if]
although there is evidence to support it, the reviewing
court on the entire evidence is left with the definite and
firm conviction that a mistake has been committed.’’
(Citations omitted; internal quotation marks omitted.)
Northeast Builders Supply & Home Centers, LLC v.
RMM Consulting, LLC, 202 Conn. App. 315, 353, 245
A.3d 804 (2021).
   ‘‘The Restatement (Second) of Contracts divides [an
injured party’s] recovery into two components: (1)
direct damages, composed of the loss in value to him
of the other party’s performance caused by its failure
or deficiency; 3 Restatement (Second), Contracts § 347
(a) (1981); plus, (2) any other loss, including incidental
or consequential loss, caused by the breach . . . . Id.,
§ 347 (b). Traditionally, consequential damages include
any loss that may fairly and reasonably be considered
[as] arising naturally, i.e., according to the usual course
of things, from such breach of contract itself.’’ (Internal
quotation marks omitted.) Ambrogio v. Beaver Road
Associates, 267 Conn. 148, 155, 836 A.2d 1183 (2003).
   With respect to direct damages, the plaintiff pre-
sented sufficient evidence for the court to fairly and
reasonably estimate his expenses. In particular, the
plaintiff presented an invoice showing that he paid
$580.40 for the work performed by the defendant. The
plaintiff presented invoices and documentation indicat-
ing that he incurred expenses for additional repairs in
the amount of $200, $212.70 and $482.92. Furthermore,
the plaintiff presented invoices indicating that he paid
in excess of $3000 for a replacement engine. The court
considered this evidence and awarded direct damages
in an amount that is consistent with the plaintiff’s item-
ized expenses.
   With respect to consequential damages, the plaintiff
also presented sufficient evidence for the court to fairly
and reasonably estimate his expenses. In particular, the
plaintiff presented documentation that the vehicle was
towed on three separate occasions, incurring towing
expenses of $135. Finally, the plaintiff presented
invoices indicating that he incurred rental expenses
from February, 2018, through September, 2018, in the
total amount of $4307.96. The court considered this
evidence and awarded consequential damages in an
amount that is consistent with the plaintiff’s itemized
expenses.
  Having reviewed the evidentiary record before the
court and affording the trial court the broad discretion
that it is entitled to in calculating damages, we are not
convinced that the damages award was clearly errone-
ous or that a mistake was made. Accordingly, we reject
the defendant’s claim that the trial court erred in award-
ing damages to the plaintiff in the amount of $8918.98.
      The judgment is affirmed.
  1
    By way of a September 14, 2018 ‘‘Motion to Intervene and Be Made a
Co-Plaintiff,’’ Smernoff moved to interplead From Here to Antiquity, LLC,
as a plaintiff in the underlying action. On October 5, 2018, the court granted
this motion. Thereafter, on November 1, 2018, an amended complaint (opera-
tive complaint) was filed that named both Smernoff and From Here to
Antiquity, LLC, as plaintiffs. However, From Here to Antiquity, LLC, never
filed an appearance in the underlying action or in this appeal. We therefore
refer to Smernoff as the plaintiff in this appeal.
   2
     In support of his operative complaint, the plaintiff testified that, in 2006
or 2007, he purchased a new 2006 Dodge Sprinter for use in his antique
business. The plaintiff testified that, after he brought his vehicle to the
defendant for repairs in January, 2018, his vehicle could not be started and
had to be towed. The plaintiff further testified that, thereafter, he began
renting vehicles to continue his business operations while his vehicle
was disabled.
   3
     The trial court found that the plaintiff’s damages were a result of the
defendant’s negligence. The defendant does not challenge the propriety of
the court’s determination as to liability.
   4
     The defendant presented a Carfax report indicating that the plaintiff’s
vehicle incurred an additional 4286 miles subsequent to the work it had
performed on the vehicle. The plaintiff testified that the additional 4286
miles were incurred while the vehicle was repaired temporarily.
   5
     On September 10, 2019, the defendant filed a motion for reconsideration,
contending that the award of damages put the plaintiff ‘‘in a much better
position than he would have been had the contract been performed.’’ The
defendant argued that ‘‘[t]he plaintiff’s rental costs were in excess of the
vehicle’s value and that coupled with the award of $3000 for a used engine,
are, in effect, giving the plaintiff more than twice what the vehicle was
worth at the time [that] it was repaired at the defendant’s place of business.’’
On February 10, 2020, the court denied the defendant’s motion for reconsider-
ation.
   6
     The plaintiff testified that his vehicle was worth an estimated $15,000
and that it was in ‘‘great condition.’’